                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 TERRANCE NORMAN,                                 )
                                                  )
                 Petitioner,                      )
                                                  )
          v.                                      )        No. 4:19-CV-2299 PLC
                                                  )
 SHERIE L. KORNEMAN,                              )
                                                  )
                 Respondent.                      )

                                 MEMORANDUM AND ORDER

       Petitioner has neither paid the filing fee nor filed a motion for leave to proceed in forma

pauperis in this action brought pursuant to 28 U.S.C. § 2254. As such, the Court will require

petitioner to either file a motion to proceed in forma pauperis and provide the Court with a copy

of a financial affidavit, or pay the $5 filing fee, within twenty-one (21) days of the date of this

Memorandum and Order.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail petitioner a copy of the

Court’s motion to proceed in forma pauperis – habeas cases, along with the accompanying

financial affidavit in support. Petitioner must fill out the required documentation in full and

provide it to the Court within twenty-one (21) days of the date of this Memorandum and Order if

he desires to proceed in forma pauperis in this matter.
       IT IS FURTHER ORDERED that if petitioner wishes to pay the full filing fee, he must

pay $5 within twenty-one (21) days of the date of this Memorandum and Order.

       IT IS FURTHER ORDERED that petitioner’s failure to comply with this Memorandum

and Order will result in a dismissal of this action, without prejudice.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 8th day of August, 2019




                                                  2
